No. 04-96-00657-CV

IN THE MATTER OF A.L.H., a Juvenile

From the 289th Judicial District Court, Bexar County, Texas
Trial Court No. 95-JUV-01106
Honorable Carmen Kelsey, Judge Presiding

Opinion by:	Phil Hardberger, Chief Justice


Sitting:	Phil Hardberger, Chief Justice

		Alma L. López, Justice

		Karen Angelini, Justice


Delivered and Filed:	July 29, 1998


AFFIRMED

	Appellant was found to have engaged in delinquent conduct.  Appellant's court-appointed
appellate attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in
which he concludes that "no reversible is reflected in the record."  We previously held that Anders
is applicable in a juvenile appeal. See In re A.L.H., No. 04-96-00657-CV, slip op. at 3 (Tex.
App.--San Antonio, June 3, 1998, no pet. h.); see also In re D.A.S., Nos. 97-1007, 97-1008, 1998
WL 352963 (Tex. July 3, 1998).  Counsel provided the appellant and his guardian with a copy of the
Anders brief and his motion to withdraw and informed them of the appellant's right to examine the
record and file his own brief.  Appellant has not filed a brief.

	We have reviewed the record and counsel's brief.  We find the appeal to be frivolous and
without merit.  The judgment of the trial court is affirmed.  Furthermore, we grant appellate
counsel's motion to withdraw.  Nichols v. State, 1997 WL 426267, at *3, No. 04-97-00030-CR (Tex.
App.--San Antonio July 23, 1997, no pet.).


							PHIL HARDBERGER,

							CHIEF JUSTICE


DO NOT PUBLISH


Return to
4th Court of Appeals Opinions